           Case 1:17-cv-01789-DLC Document 428 Filed 09/13/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                          THE SOUTHERN DISTRICT OF NEW YORK

          SECURITIES AND EXCHANGE
          COMMISSION,
                                                           Case No. 17-CV-1789 (DLC)

                       Plaintiff,

                               v.

          LEK SECURITIES
          CORPORATION, et al.,



                       Defendants.



 DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF LAW
 IN SUPPORT OF MOTION IN LIMINE TO PRECLUDE TESTIMONY BY JEROME
     LAGUILLES CONCERNING DEFENDANTS DOCUMENT PRODUCTIONS

          PLEASE TAKE NOTICE that, upon Defendants Sergey Pustelnik, Nathan Fayyer, and

Avalon FA Ltd.’s (“Defendants”) Memorandum of Law in Support of their Motion in Limine to

Preclude Testimony by Jerome Laguilles Concerning Defendants’ Document Productions and all

pleadings, papers and proceedings in this action, Defendants will move this Court before the

Honorable Denise L. Cote at the U.S. Courthouse located at 500 Pearl Street, NY, NY, at a date

to be determined by the Court, for an Order preclude testimony by Jerome Laguilles concerning

Defendants’ document productions, and for such other relief as this Court may deem just and

proper.

          PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s June 12, 2019

Scheduling Order, Plaintiff shall serve opposing papers no later than September 27, 2019, reply

papers shall be due October 2, 2019.
        Case 1:17-cv-01789-DLC Document 428 Filed 09/13/19 Page 2 of 2




Dated: September 13, 2019


                                         Respectfully submitted,



                                         _____________________________
                                         James M Wines
                                         Law Office of James M Wines
                                         1802 Stirrup Lane
                                         Alexandria, VA 22308
                                         202.297.6768
                                         winesj@wineslegal.com

                                         Steven Barentzen
                                         Law Office of Steven Barentzen
                                         17 State Street, Suite 400
                                         New York, NY 10004
                                         Phone: (917) 476-0953
                                         Fax: (202) 888-6268
                                         Steven@barentzenlaw.com

                                         Attorneys for Defendants Sergey Pustelnik,
                                         Nathan Fayyer and Avalon FA LTD




                                         2
